*847ORDER
PER CURIAM.
Randall S. Humphrey (Husband) appeals the trial court’s judgment dissolving his marriage to Connie S. Humphrey (Wife) and dividing the marital property. Husband claims the trial court erred by awarding a disproportionately greater share of the marital property to Wife, resulting in an unjust property division. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).